Citation Nr: 1418515	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  08-24 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1961 to February 1965.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2012, the Board remanded the appeal to the Appeals Management Center (AMC) for additional procedural and evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives, and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268   (1998).

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In the prior May 2012 remand, the Board noted that the Veteran provided statements with his July 2008 VA Form 9 that may be construed as a request to reopen his claim for entitlement to service connection for tinnitus and therefore referred the issue to the AOJ for appropriate action.  However, it does not appear that the RO has, as yet, performed any further development with regard to this claim.  As this matter has not yet been addressed by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

FINDING OF FACT

The preponderance of the evidence of record does not show that the Veteran's bilateral hearing loss is etiologically related to his active duty military service, nor does it show that his diagnosed sensorineural hearing loss manifested to a compensable degree within one year of the Veteran's discharge from such service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in, or aggravated by, the Veteran's active duty military service, nor may it be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (hereinafter "VCAA"), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the Veteran was provided with the relevant notice and information for establishing a claim for service connection in an August 2006 letter prior to the initial adjudication of his claims.  Pelegrini, 18 Vet. App. at 120-121.  The August 2006 letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any prejudice with regard to any notice deficiency during the adjudication of his claims; hence, further VCAA notice is not required with regard to the appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file, and the Veteran has not identified any additional records that he would like VA to obtain.  The Veteran was also provided with a VA examination, which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the nature and etiology of the Veteran's claimed disability.  Thus, VA's duty to assist with respect to obtaining relevant records and VA examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the instant claim was previously remanded by the Board in May 2012.  Specifically, the Board directed that additional treatment records be obtained and that a VA examination be conducted to obtain an opinion regarding the nature and etiology of his claimed bilateral hearing loss.  Additional VA treatment records have been associated with the claims file, and a VA examination has been conducted in May 2012, which, as discussed above, the Board has found to be adequate.  There has thus been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  

II. Analysis

The Veteran claims entitlement to service connection for a bilateral hearing loss disability, asserting that it is related to hazardous noise exposure during service.  For the following reasons, the Board finds that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Id. at 159.

As an initial matter, the Board finds that the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Veteran contends that his current bilateral hearing loss was caused by his exposure to noise in service from weapons fire and helicopter noise.  See, e.g., March 2006 Letter in Support of Claim; May 2012 VA Audiology Examination.

The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that he served as a hospital corpsman, which, according to the Department of Defense Duty MOS Noise Exposure Listing, involves a low probability of hazardous noise exposure.  See VBA Fast Letter 10-35 (September 2010).  However, the Veteran maintains that he served on several ships and was attached to a weapons platoon and various Marine Corps companies, where he was exposed to significant weapons fire and helicopter noise without hearing protection.  The Board finds his account of in-service noise exposure credible and consistent with the circumstances of his service.  Id.; see also 38 U.S.C.A. § 1154(a).  Accordingly, the Board finds that hazardous noise exposure during active service has been established.  See 38 U.S.C.A. § 1154(a).

The Board additionally finds that a current bilateral hearing loss disability has been established.  Specifically, the May 2012 audiological examination reflects an audiogram showing puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
70
80
80
85
LEFT
45
60
80
80
85

Because the Veteran had puretone thresholds of 40 decibels or higher in both ears, a current bilateral hearing loss disability is established.  38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.

As the Board finds that the Veteran has met the first two criteria to establish a claim for service connection for bilateral hearing loss, the Board must now consider whether the Veteran's bilateral hearing loss was caused or aggravated by his in-service noise exposure.  

The competent evidence of record weighs against a relationship between the Veteran's hearing loss and his in-service noise exposure.  In this regard, the Veteran's service treatment records (STRs) are negative for any complaints of or treatment for hearing problems.  Additionally, both the Veteran's May 1961 entrance and February 1965 separation examinations reflected 15/15 on whispered voice testing.  However, the Board is aware that a normal whispered voice test can neither establish nor rule out the presence of a hearing loss disability, and thus these results are inaccurate to determine the presence of high frequency hearing loss during service.  Despite this, the Veteran's February 1965 report of medical examination completed in advance of his separation reflects  no history of hearing problems prior to or during service.

However, the absence of in-service treatment or diagnosis of hearing problems is not an absolute bar or preclusion to granting service connection for any later diagnosed hearing loss.  The Court has held that, even though disabling hearing loss may not be demonstrated at the time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intervening or other unrelated factors or causes.  See Hensley, 5 Vet. App. at 155; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Post service, private treatment records include a November 1984 physical examination reflecting the Veteran's denial of any history of ear problems, and a December 1984 report noting that, on clinical examination, the Veteran's hearing was found to be normal.

In fact, the Veteran's post service treatment records are silent as to treatment or complaints of hearing loss until June 1997, when a private treatment provider noted that the Veteran was employed as a boilermaker in the Santa Fe railroad shops and that he complained of decreased right ear high-frequency hearing loss. 

VA treatment records dated in June 2003 show the Veteran reported military noise exposure as an infantryman and corpsman to small arms and boats with civilian noise exposure from railroad shop noise.  He stated he had worn ear protection "most of the time" in his civilian employment.  The diagnoses included bilateral sensorineural hearing loss.  A June 2006 VA treatment report also diagnosed bilateral sensorineural hearing loss.

In statements received by VA in July 2007, the Veteran's wife and children described the history and progression of his hearing loss.  The Veteran's spouse reported that she first met him in April 1965 and recalled that he would talk louder than necessary and that she often had to repeat herself.  The Veteran's children, W.P. and L.W., also reported that he had experienced difficulty hearing for as long as they could remember, and described the manifestations of his hearing loss, including his need to have the television volume louder than normal, his difficulty hearing telephone conversations, his loud speaking voice, and his difficulty hearing in crowds.

At the May 2012 VA audiological examination, the Veteran reported a history of military noise exposure to weapons fire and helicopter noise.  Additionally, he reported a history of occupational noise exposure as a railroad machinist since his discharge from active service, and that, in that capacity, he was required to wear hearing protection.  After reviewing the claims file and examining the Veteran, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that it was more likely caused by years of post-service occupational noise exposure associated with his job working as a boilermaker and machinist for a railroad.  The examiner acknowledged that the Veteran's hearing acuity on entrance and discharge could not be determined, since only whispered voice test results were available.  Additionally, the examiner acknowledged the Statement submitted by the Veteran's wife that she noticed his hearing difficulty in 1965.  Despite this, the examiner explained that, although the Veteran reported hazardous noise exposure during his active service, the absence of evidence of complaints of or treatment for hearing problems in his service treatment records, coupled with the private treatment records reflecting normal hearing in December 1984, so nearly twenty years after discharge, suggest that the Veteran's current hearing loss is not related to his active service.  Moreover, the examiner pointed to the "many years" of exposure working with machinery in his position as a "boilermaker" for a railroad.  For these reasons, the examiner concluded that it was less likely than not that the Veteran's hearing loss was related to acoustic trauma or noise exposure during his active military service.  

The Board has considered the Veteran's indication in his July 2008 substantive appeal that his hearing loss manifested in 1965, i.e. immediately following active service, and whether a continuity of symptomatology can be established to support a link between the Veteran's hearing loss and his period of service.  See 38 C.F.R. § 3.304.  The Veteran is competent to provide a history of his hearing loss, including when he first noticed decreased hearing.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Washington, 19 Vet. App. at 368 (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, the Board does not find the Veteran's statements to be credible in this regard.  See Caluza, 7 Vet. App. at 506 (holding that the Board must assess the credibility and weight of the evidence); see also Layno, 6 Vet. App. at 469 (holding that the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Specifically, the Veteran's contention that the onset of his hearing loss coincided with his discharge from service and continued to deteriorate from that point forward is inconsistent with his denial of hearing problems in November 1984 and the December 1984 normal hearing examination, which has more probative value than his current statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Therefore, the Board does not find the Veteran's lay assertions that hearing loss manifested in active service or has been present ever since service to be credible.  See Caluza, 7 Vet. App. at 511; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).

The Board has additionally considered the remaining lay evidence of record, namely the statements of the Veteran's wife and children regarding the history and progression of his hearing loss.  Although competent to report observable symptoms, as laypersons, the Veteran's spouse and children do not have the medical training or expertise to provide a competent diagnosis of sensorineural hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr, 21 Vet. App. at 309; see also Layno, 6 Vet. App. at 469- 71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Moreover, the credibility of their assertions as to the onset of the Veteran's hearing problems is diminished by the contemporaneous medical evidence reflecting findings of normal hearing in December 1984, so almost two decades after service.  See Curry, 7 Vet. App. at 68.  See also Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board thus finds that the Veteran's bilateral hearing loss did not manifest to a compensable degree within the presumptive period and that there is no probative evidence in the record of continuity of symptomatology.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).  The Veteran's bilateral hearing loss is therefore not entitled to presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

Moreover, in carefully reviewing the record, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's bilateral hearing loss disability and his period of service.  The VA examiner found in the May 2012 VA examination report that notwithstanding the Veteran's reported in-service hazardous noise exposure, his hearing loss was not related to service given his significant post-service occupational noise exposure as a machinist for a railroad and given the medical evidence of record showing findings of normal hearing nearly twenty years after his separation from service.  See Hensley, 5 Vet. App. at 159.  The Board finds this opinion is highly probative as it represents the findings of a medical professional specializing in audiology who reviewed the claims file, including the service treatment records and post-service medical evidence, examined the Veteran, and provided an explanation for the conclusion based on the evidence of record.

The Board has also considered the Veteran's contention that his hearing loss was caused by hazardous noise exposure during active service.  In this regard, the Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history.  See Davidson, 581 F.3d at 1316 (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence); Washington, 19 Vet. App. at 368 (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, as a lay person, the Veteran does not have the medical training or expertise to provide a competent opinion as to whether his current disorder is related to his in-service hazardous noise exposure, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; see also 469- 71.  Thus, the Veteran's opinion that his bilateral hearing loss disability is related to noise exposure in service is not competent and cannot by itself support his claim.  See Layno, 6 Vet. App. at 470 (holding that incompetent testimony must be excluded from the Board's consideration).  Moreover, it is outweighed by the VA examiner's findings to the contrary.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's finding that the Board did not improperly discount the probative value of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Finally, the Board has considered the medical treatise evidence submitted by the Veteran, specifically the Merck Manual of Diagnosis and Therapy, Sec. 16, Ch. 210, p. 2340 (16th Ed. 1992), describing "Noise Induced Hearing Loss."  In this regard, the Board notes that treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In addition, the Court has held that, while a medical article or treatise can provide support to a claim, it must be combined with an opinion from a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, while the definition cited by the Veteran notes a link between hazardous noise exposure and hearing loss, the Board finds the treatise evidence in this instance to be so general and speculative in nature as to not constitute competent, probative evidence.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral hearing loss disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 5.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


